Citation Nr: 1016887	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-16 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for Department of Veterans Affairs benefits purposes.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1942 
to June 1945.  He died in September 2007.  The appellant 
claims benefits as his widow.  



The appeal comes before the Board of Veterans' Appeals 
(Board) from an administrative decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  The Veteran and the appellant were married under the laws 
of the County of Dallas, Texas, and the State of Texas, in 
March 1957.  

2.  The Veteran and the appellant separated many years prior 
to the Veteran's death, but the appellant did not desert the 
Veteran at the time of that separation.  

3.  The Veteran and the appellant did not divorce, and 
neither the Veteran nor the appellant married any one else 
following their becoming married in March 1957.  



CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
Veteran's surviving spouse for VA benefits purposes are met. 
38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a appellant in 
substantiating their claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In view of the Board's disposition herein, there is no 
reasonable possibility that additional notice and assistance 
would further the claim, and hence no further VCAA notice or 
assistance is required as to the claim for surviving spouse 
status.

II.  Entitlement to Benefits as a  Surviving Spouse

In order to establish her status as a claimant for benefits 
based on status as a surviving spouse of the Veteran, it must 
be shown that the appellant had a valid marriage to the 
Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  A 
recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1(j) (2009).

The term "spouse" means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 38 
C.F.R. § 3.50(a).

In addition, the term "surviving spouse" means a person of 
the opposite sex who was married to a veteran at the time of 
the Veteran's death, and who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran 
without the fault of the spouse).  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50.  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the Veteran, the continuity of the cohabitation will 
not be considered as having been broken.  See Alpough v. 
Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

The express terms of the regulation provide that the 
continuity of cohabitation will not be considered broken if  
"the separation was by mutual consent" and the parties 
lived apart for purposes of convenience or for certain other 
specified reasons, or for "any other reason which did not 
show an intent on the part of the surviving spouse to desert 
the Veteran."  38 C.F.R. § 3.53(b).  State laws will not 
control in determining questions of desertion; however, due 
weight will be given to findings of fact in court decisions 
made during the life of the Veteran on issues subsequently 
involved in the application of this section.  Id.

The Federal Circuit explained in Alpough, supra, that "the 
key is whether the reason for the separation 'did not show an 
intent on the part of the surviving spouse to desert the 
Veteran.'"  Id. at 1356 (emphasis in original).  The Federal 
Circuit then went on to discuss the definition of desertion 
in family law, concluding that "the well-established meaning 
of 'desert' in family law" is one in which "a separation by 
mutual consent does not constitute desertion."  The Federal 
Circuit decision clarified, however, that it is possible for 
a separation by mutual consent to coincide with desertion in 
a manner which would be considered an end to cohabitation for 
the purposes of this analysis.  In this regard, however, the 
Federal Circuit decision summarized that "a separation by 
mutual consent does not constitute desertion unless the 
separation resulted from misconduct or communication of a 
definite intent to end the marriage by the surviving 
spouse."  Id. at 1357.

The Federal Circuit Court also examined 38 U.S.C.A. § 101(3) 
with specific attention paid to the exception to the 
continuous cohabitation requirement.  The Federal Circuit's 
decision examined the exception language: "except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without the fault of the spouse."  
In resolving the question of how to interpret the exception 
clause, the Federal Circuit held that the verb "procured" 
refers to "separation," not "misconduct," 490 F.3d at 
1356, and that the phrase "procured by" is ambiguous as 
used in the statute.  Id.  In according appropriate deference 
to 38 C.F.R. § 3.53(b), the Federal Circuit concluded that 
the separation only negates surviving spouse status if the 
spouse intended to "desert" the Veteran at the time of the 
separation.  Id. at 1357.

One claiming to be the spouse of a veteran has the burden to 
come forward with preponderating evidence of a valid marriage 
under the laws of the appropriate jurisdiction.  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In this case, it appears from the record that the appellant 
and the Veteran had a valid marriage under the laws of Texas, 
their State of residence, until the time of the Veteran's 
death.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The claims 
file contains a copy of their marriage certificate from the 
County of Dallas, Texas, establishing their marriage in March 
1957.  The claims file as a whole provides no evidence 
supporting a finding of invalidity of that marriage, divorce 
from that marriage, or remarriage by either the Veteran or 
the appellant to anyone else following that marriage.  The 
claims file contains a copy of a death certificate 
documenting the Veteran's death in Dallas, Texas, in 
September 2007.  Records within the claims file reflect that 
the Veteran remained a resident of Texas until his death, and 
that the appellant has also remained a resident of the State 
of Texas.  

In her notice of disagreement (NOD) submitted in January 
2008, the appellant conceded that the Veteran lived in a 
separate house, but contended that they were nonetheless 
still married.  She then further noted that the Veteran did 
not contribute to her support, explaining that he needed his 
money for his own expenses.

Also in that NOD, the appellant explained that the Veteran 
sought to add her as a dependent for VA purposes, but then 
when this resulted in his benefit payments being stopped, he 
had to submit proof that he in fact resided at a separate 
address from the appellant.  She further explained she was 
told that if they had been living together the Veteran would 
not have received VA pension benefits because her income 
would have rendered them ineligible.  

In a statement accompanying her VA Form 9 submitted in June 
2008, the appellant asserted that the Veteran had listed a 
separate address in 1996 in order to again receive VA benefit 
payments because if they were considered as living together 
her income would have been counted and made them ineligible 
for pension benefits.   However, she also then asserted, in 
essence, that the Veteran wished to have her as a dependent 
but that he was precluded from doing so by VA because he 
needed the VA pension benefit funds.  The reasons for his 
having wished to have her as a dependent (apparently in a 
misguided effort to enhance his VA benefits) are immaterial 
to the present case.  The circumstances of those efforts, and 
of the various places of residence of the Veteran and the 
appellant following their separation and up until the time of 
the Veteran's death are similarly immaterial in this case.  

The appellant has in effect contended that she and the 
Veteran remained husband and wife, but that they resided 
apart out of economic necessity, or at least in order to 
receive the economic benefit of VA pension benefits.  
However, as the applicable laws discussed above make clear, 
the reason for their separation is immaterial to the claim so 
long as they remained legally married and so long as the 
appellant did not desert her husband, the Veteran, at the 
time of their separation.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.53(b); Aguilar.  

The appellant's contentions of the amicable and mutual nature 
of the separation, effectively without desertion of the 
Veteran on her part, are accepted for purposes of her claim 
because there is no contrary evidence within the record.  
38 C.F.R. § 3.53(b).  Statements by the Veteran during his 
lifetime, as documented within the claims file, vary somewhat 
as to the date of the separation of the appellant and the 
Veteran, but do not contradict the appellant's contention 
that they separated under amicable terms, and do not support 
a finding of divorce or remarriage by either party following 
their marrying each other in March 1957.  In short, the Board 
finds no evidence contrary to the appellant's contentions to 
the effect that she and the Veteran entered into a valid 
marriage in the State of Texas and remained married, though 
separated amicably and by mutual consent, until the time of 
his death. 

Accordingly, the Board concludes that the evidence 
preponderates in favor of finding that the appellant is the 
surviving spouse of the Veteran for VA benefits purposes.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  


ORDER

The appellant is recognized as the surviving spouse of the 
Veteran for purposes of entitlement to VA death benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


